                                           1
                                           2
                                           3
                                           4
                                           5
                                           6                           IN THE UNITED STATES DISTRICT COURT
                                           7
                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                           8
                                           9
                                          10   ORLANDO LOPEZ,
For the Northern District of California




                                          11                  Petitioner,                                  No. C 17-03390 WHA
    United States District Court




                                          12     v.
                                          13   WILLIAM MUNIZ, Warden of Salinas Valley                     ORDER DENYING
                                               State Prison,                                               CERTIFICATE OF
                                          14                                                               APPEALABILITY
                                                              Respondent.
                                          15                                                     /

                                          16
                                                      On August 9, petitioner’s habeas petition was denied. Petitioner filed a notice of appeal
                                          17
                                               on August 13. On August 26, the United States Court of Appeals for the Ninth Circuit
                                          18
                                               remanded to the district court for the limited purpose of granting or denying a certificate of
                                          19
                                               appealability (Dkt. Nos. 35, 37, 39). A certificate of appealability will not issue because
                                          20
                                               reasonable jurists would not “find the district court’s assessment of the constitutional claims
                                          21
                                               debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).
                                          22
                                                      IT IS SO ORDERED.
                                          23
                                          24
                                               Dated: September 4, 2019.
                                          25                                                          WILLIAM ALSUP
                                                                                                      UNITED STATES DISTRICT JUDGE
                                          26
                                          27
                                          28
